Citation Nr: 1429041	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-24 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, Missouri


THE ISSUE

Entitlement to payment or reimbursement for beneficiary travel expenses incurred on June 18, 2012.

(Multiple issues, including entitlement to service connection for a bilateral knee condition to include a bilateral leg condition, entitlement to service connection for a back condition, cervical and thoracolumbar, entitlement to service connection for a bilateral ankle condition, entitlement to service connection for a left shoulder condition, and entitlement to service connection for a bilateral hip condition are the subject of another decision issued today under a separate docket number.)


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Columbia, Missouri, Medical Center of the Department of Veterans Affairs (VA).

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the St. Louis, Missouri, RO. A copy of the transcript has been associated with the record.

A review of the Virtual VA paperless claims processing system was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's June 18, 2012, appointment at DW auto to fix his wheelchair does not warrant roundtrip reimbursement as it is not shown to have been authorized by VA before the travel began and is not shown to have been provided in connection with a medical emergency.
CONCLUSION OF LAW

The criteria for payment or reimbursement for beneficiary travel expenses incurred on June 18, 2012, have not been met. 38 U.S.C.A. § 111 (West 2009); 38 C.F.R. § 21.370 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013). The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained. 

The Veteran contends that he is entitled to roundtrip reimbursement for beneficiary travel expenses incurred as a result of an appointment at DW Auto to have his wheelchair repaired. 

VA will approve payment for beneficiary travel if the travel was made to obtain care or services for a person who is eligible for beneficiary travel payments under 38 C.F.R. § 70.10, or in certain circumstance if the travel includes a special mode of transportation. 38 U.S.C. § 111; 38 C.F.R. § 70.4 (2013). Under 38 C.F.R. § 70.10(c)(3), the Veteran is eligible for beneficiary travel because he has a service-connected disability rated at least 30 percent. 

Beneficiary travel payment, if it was not requested for prior approval and does not include a special mode of transportation, will only provide for roundtrip payment if:  (1) travel was in connection with care or services that were scheduled with VHA prior to arrival at the VHA designated facility, or (2) for emergency treatment. 38 C.F.R. § 70.4(b) (2013). When the care or services was not scheduled with VHA prior to arrival at the facility, there was no emergency treatment, and no special mode of transportation was required, roundtrip payment will not be approved, but payment for the return trip will be approved if VHA actually provided care or services. 38 C.F.R. § 70.4(c) (2013).

In this instance, the Veteran had an afternoon appointment with DW Auto to fix his wheelchair on June 18, 2012. He called to notify the prosthetics department at the VHA on the morning of the appointment. Neither the appointment, nor travel expenses had been previously approved by VHA. He requested travel pay for his unscheduled fee appointment at DW Auto and payment beneficiary travel reimbursement was denied. VHA subsequently granted one way beneficiary reimbursement under 38 USC § 111, 38 C.F.R. § 70.4(c) (2013). 

The Veteran is not entitled to roundtrip reimbursement of his beneficiary travel expenses because he failed to obtain prior approval from VHA for his appointment at DW Auto, there was no medical emergency, and no special mode of transportation was required. The reimbursement of beneficiary travel payment for the return trip only was appropriate.


ORDER

Payment or reimbursement for beneficiary travel expenses incurred on June 18, 2012, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


